Citation Nr: 0927761	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for lung disease, claimed 
as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his Spouse, and his Mother


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1971 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a March 2009 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in August 2007. This matter was originally on appeal 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in No. Little 
Rock, Arkansas.  The Veteran had a hearing before the Board 
in April 2007 and the transcript is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates the Veteran 
was likely, at least minimally, exposed to asbestos while in 
the military working as an administrative clerk in various 
quarters of the Loring Air Force Base, Maine (a facility 
which was officially found to contain asbestos in various 
structures and buildings years later). 

2. The Veteran worked post-service in, among other places, a 
battery factory, a lumbar mill and a dye cast company, and 
was likely, at least minimally, exposed to asbestos.

3.  The Veteran currently has asbestosis and restrictive lung 
disease, which is as likely as not related to in-service 
asbestos exposure. 

4.  The Veteran is also currently diagnosed with chronic 
obstructive pulmonary disease (COPD), which is not attributed 
to asbestos exposure.



CONCLUSION OF LAW

Service connection for the Veteran's lung disease, to include 
asbestosis and restrictive lung disease, has been 
established. 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran alleges his current lung disease is due to 
asbestos exposure in the military.  Specifically, the Veteran 
indicates he was stationed at Loring Air Force Base, Maine, 
working as an administrative clerk.  The Veteran testified 
during his hearing before the Board in April 2007 that he was 
stationed in various transit quarters within the air force 
base to include the laundry room.  He also indicated he 
conducted janitorial duties in the military.  He testified 
seeing asbestos wrapped around pipes in the various rooms he 
worked in while at the Air Force Base.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations. McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos. Id. The 
DVB circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI.  [This has now been 
reclassified in a revision to the Manual at M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.] See also VAOPGCPREC 4-00 
(Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors. The most common disease is interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract. Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure. See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1). 
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc. Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced. See id. at 7.21(b)(1). 
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease. Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease). See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles." McGinty v. Brown, 4 Vet. App. 428, 429 (1993). 
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes. Clubbing of 
the fingers occurs at late stages of the disease. Pulmonary 
function impairment and cor pulmonale can be demonstrated by 
instrumental methods. Compensatory emphysema may also be 
evident. See Adjudication Procedure Manual, M21-1, Part VI,  
7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation. Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure of asbestos 
and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure. See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Here, the Veteran's personnel records confirm the Veteran 
worked as an administrative clerk at the Loring Air Force 
Base from 1971 to 1975.  The records also indicate the 
Veteran was frequently moved.  At one point the Veteran 
worked in the transient Airmen Quarters, and at other times 
the Veteran was stationed in the Base's Billeting office.  
There is nothing in the personnel records, however, that 
confirm asbestos exposure.

The Veteran's service treatment records indicate the Veteran 
was treated for asthma and acute bronchitis prior to his 
military service.  While in the military, the Veteran had 
sporadic complaints of wheezing and chronic cough.  Indeed, 
the Veteran's October 1975 separation examination indicated 
the Veteran presented with bilateral wheezing.  The examiner 
noted the Veteran's history of asthma and cigarette smoking 
and diagnosed the Veteran, at that time, with an upper 
respiratory infection.  Other than acute and transitory 
conditions, however, the Veteran was not diagnosed with a 
chronic lung disease while in the military.

The Board notes the RO previously denied a claim of 
entitlement to service connection for asthma, which the 
Veteran did not appeal.  Accordingly the specific issue of 
asthma will not be addressed here because it is not properly 
before the Board.

With respect to chronic lung disease, even if a chronic 
condition was not shown during service, service connection 
may be established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology or under 38 C.F.R. § 3.303(d) if 
the evidence shows a disease first diagnosed after service 
was incurred in service.  

After service, VA outpatient treatment records are 
significant for diagnoses of asbestosis, pleural plaquing, 
severe COPD, and restrictive lung disease.  A history of 
pleural plaque is noted as early as October 1998.  The 
Veteran is noted as having lung disease of unknown etiology 
in October 1999, with a definitive diagnosis of COPD in 
August 2000.  At that time, x-rays also indicated pleural 
plaquing of unknown etiology.  A February 2001 x-ray report 
"suggests asbestosis because of plaquing," but the listed 
diagnosis at the time was "severe COPD."  An August VA 
outpatient treatment record indicates diagnoses of asbestosis 
and COPD.  In February 2002, the Veteran was treated for an 
upper respiratory tract infection with noted COPD and pleural 
plaquing.  

The Veteran was afforded a VA examination in June 2005 where 
the examiner diagnosed the Veteran with restrictive lung 
disease and COPD.  After a pulmonary functioning test was 
conducted, the examiner made more formal opinions with regard 
to etiology in a June 2005 addendum.  With regard to COPD, 
the examiner opined, "it is my medical opinion that the 
patient's COPD is not related to asbestoses as asbestoses 
typically [does not] cause COPD, but rather smoking or some 
other type of irritant history...."

In contrast, the Veteran's restrictive lung disease, as 
opined by the examiner, was likely caused by asbestos 
exposure.  The examiner specifically concluded the test 
results indicate the Veteran clearly was exposed to asbestos 
at some point in his life, but it would be "pure 
speculation" to conclude asbestos exposure occurred in the 
military because his "work profile while stationed at Loring 
Air Force was not indicative of exposure to asbestoses."  

The VA physician who performed the pulmonary functioning test 
similarly concluded in July 2005 that the test results are 
"consistent with nonmalignant asbestos related pleural 
disease." 

In short, the Veteran has at least some lung disease 
attributed to asbestos exposure.  The pertinent inquiry, 
then, is whether the asbestos exposure was likely during his 
military service.  Resolving all reasonable doubt in favor of 
the Veteran, the Board concludes it was.  

After the service, the Veteran concedes he worked in, among 
other things, a lumbar mill, a battery factory, an aluminum 
alloy center and a dye cast company.  He testified that to 
the best of his knowledge, despite his type of work, he was 
not exposed to asbestos during his post-military career.  The 
Board notes, however, that carpentry and mill work are 
specifically listed among the occupations that have higher 
incidents of asbestos exposure.  See M21-1 MR, part VI, 
Subpart ii, Chapter 2, Section C, 9(f). 

In contrast, the Veteran served in the military as an 
administrative clerk.  The Veteran alleges that despite the 
MOS appearing as if he would not have been exposed to 
asbestos, in fact he was stationed in various barracks with 
steam pipes wrapped in asbestos.  The Veteran's personnel 
records do not confirm asbestos exposure, but do indicate the 
Veteran was stationed at various "odd" places, to include 
transient Airmen Quarters.

In support of his claim, the Veteran submitted various 
documents indicating findings of asbestos within the Loring 
Air Force Base.  In 1992, a group of federal employees won a 
case against the U.S. Air Force Base for various asbestos-
related diseases found to have incurred due to employment on 
the Air Force Base in the 1980s.  The findings, however, are 
from a different time period than the Veteran's service dates 
and do not contain any specific details of the location of 
asbestos.

Similarly, the Veteran also provided an article indicating 
the Loring Air Force Base closed in 1994.  According to the 
October 2000 story, the U.S. Department of the Interior was 
attempting to renovate the property to allow for a public 
fish and wildlife service, but found the property "unsafe 
for public use" because of findings of asbestos in four 
buildings and other structures.  This story, similarly, did 
not specifically indicate which buildings or structures 
contained asbestos or for how long they contained asbestos.

The report and story do not "prove" the Veteran was exposed 
to asbestos, but it confirms the Loring Air Force Base had 
asbestos within its buildings and structures in the 1980s and 
1990s.  The Veteran further submitted an August 2005 
statement from a fellow serviceman who served with him at the 
Loring Air Force Based during the same time period.  The 
serviceman indicated in his statement that he recalled 
"downstairs all the pipes were covered with asbestos...."  
Again, the statement does not "prove" the Veteran was 
exposed to asbestos, but lends support that various 
structures and buildings were likely infested with asbestos 
during his time in the military.  

Again, the Veteran's military records do not indicate he was 
exposed to asbestos in the military.  He worked as an 
administrative clerk, which would not necessarily expose him 
to asbestos.  In contrast, his post-military occupations are 
of the type that has higher incidents of asbestos exposure.  
In light of the Loring Air Force Base's long history of 
asbestos findings and the Veteran's testimony indicating he 
saw asbestos wrapped around pipes on the base, the Board 
finds the evidence in relative equipoise.  As such, the 
Veteran is entitled to the benefit of the doubt and the Board 
concedes the Veteran was likely exposed to asbestos while in 
the military.

The Board finds noteworthy that while the medical evidence 
clearly indicates the Veteran has lung disease, to include 
asbestosis and restrictive lung disease, due to asbestos 
exposure, the medical evidence also, in contrast, 
specifically rules out a link between the Veteran's COPD and 
service, to include asbestos.  The June 2005 examiner 
attributed the Veteran's COPD to smoking.  COPD and 
restrictive lung disease, however, are rated by virtually 
identical diagnostic codes (DCs).  See 38 C.F.R. § 4.97, DCs 
6604 (COPD) and 6845 (restrictive lung disease).  
Accordingly, it would be virtually impossible to separate out 
the manifestations from the asbestos-related lung disease 
versus the Veteran's non-service-related COPD.  

In short, the Board finds the preponderance of the evidence 
warrants service connection for the Veteran's current lung 
diseases attributed to asbestos exposure. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Since the claim here is being granted, any 
deficiencies in notice or assistance were not prejudicial to 
the Veteran. 






ORDER

Entitlement to service connection for lung disease, to 
include asbestosis and restrictive lung disease, claimed as 
due to asbestos exposure, is granted.

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


